DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on April 26th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 9, and 16-19 were amended, and claim 5-6 and 20 were cancelled. Claims 1-4 and 7-19 are currently pending. 
Claim 5 was objected to because of informalities. Claim 5 has been cancelled. The objection is moot.
Claim Objections
The amended claims did not follow the rules. When there is an amendment to the claims the limitations to be deleted must be enclosed in brackets or strikethrough and the limitations to be added must be underlined.
Response to Arguments
Applicant’s arguments, filed on April 26th, 2022, with respect to the amended features of claim 1 have been fully considered and are persuasive.  
Applicant’s arguments with respect to amended features of claim 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya et al. (U.S. Patent No. 8,237,292).
Regarding to claim 9, Shibuya teaches a semiconductor package manufacturing apparatus (Fig. 11, the apparatus presses along press direction 17 for having melting molding material 14 to encapsulate the chips), comprising:
a stage that supports a panel-shaped package structure of the semiconductor package, the package structure including a plurality of semiconductor chips and an encapsulant surrounding side surfaces of the plurality of semiconductor chips (Fig. 11, stage 13 supports panel-shaped package structure of the semiconductor package, the package structure including a plurality of semiconductor chips. After being pressed down, encapsulant 14 surrounding side surfaces of the plurality of semiconductor chips); and
a frame jig between the stage and the package structure, the frame jig including a frame body having a ring shape attached to an edge portion of a main surface of the encapsulant, wherein the frame body continuously extends along edges of the main surface of the encapsulant (Fig. 11, column 8, lines 49-52, after being pressed down, frame jig 12 is between the stage and the package structure, the frame jig including a frame body having a ring shape attached to an edge portion of a main surface of the encapsulant 14, frame body continuously extends along edges of the main surface of the encapsulant).
Regarding to claim 10, Shibuya teaches the frame body comprises at least one of plastic, ceramic and metal (column 8, lines 53-54).
Regarding to claim 15, Shibuya teaches a reflow device including a heat source that heats an external connector on the package structure (column 8, lines 24-25, there is a reflow device for performing a reflow process). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (U.S. Patent No. 6,979,593) in view of Shibuya et al. (U.S. Patent No. 8,237,292).
Regarding to claim 9, Kawakami teaches a semiconductor package manufacturing apparatus, comprising:
a stage that supports a panel-shaped package structure of the semiconductor package, the package structure including a plurality of semiconductor chips and an encapsulant surrounding side surfaces of the plurality of semiconductor chips (Fig. 12, Fig. 14, stage 45 supports panel-shaped package structure of the semiconductor package, the package structure including a plurality of semiconductor chips 3 and an encapsulant 5 surrounding side surfaces of the plurality of semiconductor chips); and
a frame jig between the stage and the package structure, the frame jig including a frame body having a ring shape facing to an edge portion of a main surface of the encapsulant, wherein the frame body continuously extends around edges of the main surface of the encapsulant (Fig. 14, element 44, column 9, lines 47-50).
Kawakami does not disclose the frame jig attached to an edge portion of a main surface of the encapsulant, wherein the frame body continuously extends along edges of the main surface of the encapsulant.
Shibuya teaches a frame jig between a stage and a package structure, the frame jig including a frame body attached to an edge portion of a main surface of the encapsulant, wherein the frame body continuously extends along edges of the main surface of the encapsulant (Fig. 11, column 8, lines 49-52, after being pressed down, frame jig 12 is between the stage and the package structure, the frame jig including a frame body having a ring shape attached to an edge portion of a main surface of the encapsulant 14, frame body continuously extends along edges of the main surface of the encapsulant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawakami in view of Shibuya have to the frame jig attached to an edge portion of a main surface of the encapsulant, the frame body continuously extends along edges of the main surface of the encapsulant in order to increase stability, thus to enhance reliability.
Regarding to claim 13, Kawakami teaches the frame body has a height (Fig. 14), but Kawakami as modified is silent as to the range. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure height of the frame body ranges between about 1.4 mm to about 60 mm and is uniform around the frame body in order to provide sufficient support, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 15, Shibuya teaches a reflow device including a heat source that heats an external connector on the package structure (column 8, lines 24-25, there is a reflow device for performing a reflow process). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kawakami in view of Shibuya configure a reflow device including a heat source that heats an external connector on the package structure in order to increase adhesion, thus to enhance reliability.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (U.S. Patent No. 6,979,593) in view of Saga (U.S. Patent No. 7,170,153).
Regarding to claim 16, Kawakami teaches a method of manufacturing a semiconductor package, the method comprising (the method steps are not claimed to impart in a specific order):
forming a panel-shaped package structure including a plurality of semiconductor chips and an encapsulant surrounding side surfaces of the plurality of semiconductor chips (Fig. 12, plurality of semiconductor chips 3 and an encapsulant 5 surrounding side surfaces of the plurality of semiconductor chips);
attaching a ring-shaped frame jig to an edge portion of the main surface of the encapsulant (Fig. 14, element 44);
performing a process to form an external connector on the package structure (Fig. 14, elements 6); and
cutting the package structure along a scribe lane of the package structure (Fig. 14).
Kawakami does not disclose the process to form the external connector is reflow process.
Saga teaches a process to form external connector to be reflow process (column 6, lines 27-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawakami in view of Saga have to perform a reflow process to form the external connector in order to increase adhesion, thus to enhance reliability.
Allowable Subject Matter
Claims 1-4 and 7-8 are allowed.
Claims 11-12, 14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 1, the prior art fails to anticipate or render obvious the combination of limitations including “an adhesive material layer arranged on a lower surface of the frame body to adhere the frame body to the package structure; and at least one identification mark disposed on an upper surface of the frame body”, and in combination with the rest of limitations recited in claim 1.
Regarding to claim 11, the prior art fails to anticipate or render obvious the claimed limitations including “the frame body comprises a composite material including at least one of glass fiber and carbon fiber is mixed with polyphenylene sulfide” in combination with the limitations recited in claim 9.
Regarding to claim 12, the prior art fails to anticipate or render obvious the claimed limitations including “a flexural modulus of the frame body ranges between about 15 GPa and about 25 GPa” in combination with the limitations recited in claim 9.
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “the frame body has a rectangular shape including four sides, includes a lower surface in contact with the package structure and an opposing second surface, and further includes four identification marks respectively provided on the second surface of each one of the four sides” in combination with the limitations recited in claim 9.
Regarding to claim 17, the prior art fails to anticipate or render obvious the claimed limitations including “forming a redistribution structure on each one of the plurality of semiconductor chips” in combination with the limitations recited in claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828